460 F.2d 1259
72-1 USTC  P 9425
James B. CAREY and Margaret Carey, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 71-2047.
United States Court of Appeals,Fourth Circuit.
Argued May 10, 1972.Decided May 16, 1972.

Ellis W. Manning, Jr., Washington, D. C.  (Jonathan S. Cohen, and Wenchel, Schulman & Manning, Washington, D. C., on brief), for appellants.
Mary J. McGinn, Atty., Tax Div., Dept. of Justice (Scott P. Crampton, Asst. Atty. Gen., Meyer Rothwacks and Elmer J. Kelsey, Attys., Tax Div., Dept. of Justice, on brief), for appellee.
Before WINTER and FIELD, Circuit Judges, and BLATT, District Judge.
PER CURIAM:


1
For reasons sufficiently stated by the Tax Court, James B. Carey, 56 T.C. 477 (1971), we agree that the taxpayer's campaign expenses for reelection as president of the International Union of Electrical, Radio, and Machine Workers (IUE) were not deductible under either Secs. 162 or 212 of the Internal Revenue Code of 1954.


2
Affirmed.